Case 1:17-cv-00297-RP Document 53 Filed 02/11/19 Page 1 of 2




                                          A True Copy
                                          Certified order issued Feb 11, 2019


                                          Clerk, U.S. Court of Appeals, Fifth Circuit
        Case 1:17-cv-00297-RP Document 53 Filed 02/11/19 Page 2 of 2




                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                 TEL. 504-310-7700
CLERK                                                      600 S. MAESTRI PLACE,
                                                                   Suite 115
                                                          NEW ORLEANS, LA 70130
